DETAILED ACTION
This Office Action is in response to the application 16/648,030 filed on 03/17/2020.
Claims 1-8 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application has foreign application priority data, JP, app. no.: 2017-183179; app. date 2017-09-25.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/17/2020, 08/04/2020 01/06/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 09/18/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 03/17/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 03/17/2020 has been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “…unit configured to….” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description (see para. 0008 for e.g.) fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.
Claim 8, attempt to a program, which can be software, and software must (1) be tied to a particular machine or (2) transform underlying subject matter (such as an article or materials) to a different state or thing in order to meet the 35 USC § 101 patentability requirement. Note that neither claims nor the specification defines the program in such a way that it would exclude the non-statutory embodiment, i.e. a program such as software.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Iwanami et al.(hereinafter Iwanami), Pub. No.: US 2016/0066059.

Referring to claim 1, Iwanami teaches a verification apparatus comprising: 
an acquisition unit configured to acquire each of control data that causes artificial intelligence to function in an apparatus and learning data of the control data (paras. 0044-0045 and fig. 1, control information acquisition unit 211 receives control information); and 
a verification unit configured to verify the acquired control data on a basis of the control data obtained as a result of performing learning with use of the acquired learning data, and on a basis of the acquired control data (paras. 0044-0045 and fig. 2, an authentication server 500/(equates a verification unit) to verify the authenticity of the received control information.).

Referring to claim 2, Iwanami further teaches wherein the verification unit verifies that the acquired control data is data learned with use of the acquired learning data, by determining whether the control data obtained as a result of performing learning is coincident with the acquired control data (paras. 0044-0047 and fig. 2, acquiring information process).

Referring to claim 3, Iwanami further teaches wherein the verification unit determines whether the control data obtained as a result of performing learning is coincident with the acquired control data by comparing binary between the control data obtained as a result of performing learning and the acquired control data (paras. 0008-0010, acquiring info in digital form).

Referring to claim 4, Iwanami further teaches wherein the verification unit causes transmission of data indicating a verification result to a set transmission destination (paras. 0044-0045, 0060 and fig. 2, function of an authentication server 500).

Referring to claim 5, Iwanami further teaches wherein the verification unit registers data indicating a verification result to a peer to peer (P2P) database (para. 0192, communication network).

Referring to claim 6, Iwanami further teaches wherein the learning data includes information indicating a network structure, a hyperparameter that is a parameter for learning, and a training data set for learning (para. 0192, transmission medium/network).

Referring to claim 7, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 8, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        05/03/2022